Case: 22-50202     Document: 00516546756         Page: 1     Date Filed: 11/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 16, 2022
                                  No. 22-50202
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Officer Mary Teague, formerly known as Mary
   Werchan,

                                                           Plaintiff—Appellant,

                                       versus

   Williamson County,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-1098


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Plaintiff Mary Teague (“Teague”) worked as a deputy for the
   Williamson County Sheriff’s Office (“Williamson County”) from January
   2011 until her honorable discharge in November 2013. Teague later applied



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50202        Document: 00516546756              Page: 2       Date Filed: 11/16/2022




                                         No. 22-50202


   to work for the Travis County Constable Precinct Two (“Travis County”)
   in 2016 and the Giddings Police Department (“Giddings”) in 2017, but
   neither department hired her. Teague claims that Williamson County
   retaliated against her by providing negative references to Travis County and
   Giddings in violation of Title VII of the Civil Rights Act of 1964 and the
   Texas Commission on Human Rights Act (“TCHRA”).
           The district court granted Williamson County’s motion for summary
   judgment as to these claims. Applying the elements of a prima facie
   retaliation claim, 1 the district court concluded that Teague failed to satisfy
   the second prong: an adverse employment action. While the provision of a
   negative reference may form the basis of a retaliation claim, the district court
   found that Teague offered no competent summary judgment evidence that
   Williamson County provided a negative reference to either Travis County or
   Giddings.
           We review a district court’s grant of summary judgment de novo.
   Brown v. City of Houston, Tex., 337 F.3d 539, 540 (5th Cir. 2003). We view the
   evidence and the inferences to be drawn therefrom in the light most favorable
   to the non-moving party. Id. at 541. As a corollary, unsubstantiated
   assertions, improbable inferences, and unsupported speculation are not
   sufficient to defeat a motion for summary judgment. Id.
           The factual background of this appeal is sufficiently set forth in the
   district court’s order, and we incorporate it here by reference.



           1
            To make a prima facie retaliation claim, Teague must demonstrate that: “(1) [she]
   engaged in a protected activity pursuant to one of the statutes, (2) an adverse employment
   action occurred, and (3) there exists a causal link connecting the protected activity to the
   adverse employment action.” Badgerow v. REJ Properties, Inc., 974 F.3d 610, 618 (5th Cir.
   2020). The elements are identical for a retaliation claim under TCHRA. Gorman v. Verizon
   Wireless Texas, L.L.C., 753 F.3d 165, 170 (5th Cir. 2014).




                                                2
Case: 22-50202     Document: 00516546756          Page: 3    Date Filed: 11/16/2022




                                   No. 22-50202


          On appeal, Teague argues there is a genuine issue of material fact as
   to whether Williamson County provided a negative reference to Travis
   County and Giddings. As in her briefing before the district court, Teague
   premises this argument on Texas Government Code § 614.023. Section
   614.023 provides that a signed complaint must be given to a law enforcement
   officer within a reasonable time and no disciplinary action may be taken
   against the officer unless the signed complaint is given. Tex. Gov’t Code §
   614.023(a)-(b). Additionally, an officer may not be indefinitely suspended or
   terminated unless the complaint is investigated and there is evidence to prove
   the allegation of misconduct. Id. § 614.023(c). The district court found this
   provision “inapplicable to the current case given that neither party contends
   that Teague ever sustained a complaint while employed at Williamson
   County or that Williamson County told Teague’s prospective employers that
   she had.” Teague disputes this finding and repeatedly asserts in her briefing
   that she was subject to three sustained misconduct complaints for
   insubordination, endangerment, and untruthfulness during her employment
   at Williamson County. She then insists that because she had complaints
   lodged against her, she should have been afforded the procedural protections
   of section 614.023. As Williamson County points out, there is simply no
   record evidence of these complaints. To the contrary, Williamson County’s
   Internal Affairs Lieutenant Storey Sherouse confirmed that the investigation
   of another officer in which Teague served as a witness was not punitive
   against Teague and did not involve investigations of Teague for any policy
   violations. According to Williamson County’s form memorializing Teague’s
   honorable discharge, she “[r]etired, resigned, or separated from employment
   with or died while employed by a law enforcement agency while in good
   standing and not because of pending or final disciplinary actions or a
   documented performance problem.” On this record, any claim that Teague
   was indeed subject to a disciplinary complaint is unsupported speculation




                                         3
Case: 22-50202      Document: 00516546756          Page: 4    Date Filed: 11/16/2022




                                    No. 22-50202


   and insufficient to defeat a motion for summary judgment. See Brown, 337
   F.3d at 541. Additionally, Teague alleged in her First Amended Complaint
   that “no reprimands or disciplinary proceedings were ever conducted against
   Officer Teague during her employment with [Williamson County].” Teague
   is bound by the allegations in her live pleading, and she may not now seek
   factual findings that would contradict them. Davis v. A.G. Edwards & Sons,
   Inc., 823 F.2d 105 (5th Cir. 1987) (“Factual assertions in pleadings are
   judicial admissions conclusively binding on the party that made them.”).
          Teague’s arguments based on section 614.023 are unavailing. After
   carefully reviewing the record and the remaining issues raised on appeal, we
   agree with the district court that Teague has failed to present summary
   judgment evidence to establish the second element of her retaliation claims.
   Therefore, we AFFIRM for the reasons discussed above in addition to the
   reasons set forth by the district court, and we incorporate its order in full by
   reference.
   AFFIRMED.




                                          4